United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
FAYETTEVILLE ARKANSAS HOSPITAL,
Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1013
Issued: October 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2012 appellant filed a timely appeal from a February 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on April 15, 2011.
FACTUAL HISTORY
On April 18, 2011 appellant, then a 41-year-old air condition equipment operator, filed a
traumatic injury claim (Form CA-1) alleging that on April 15, 2011 he sustained a detached
retina in the left eye at 2:00 p.m. He stated that his detached retina occurred when he was sliding
1

5 U.S.C. § 8101 et seq.

a work bench, weighing approximately 200 to 300 pounds, to retrieve a grease gun when he saw
flashes on the sides of his eyes.
In support of his claim, appellant submitted an official position description for an air
conditioning plant operator, having been employed since February 20, 2002.
In an April 16, 2011 Veterans Administration (VA) medical report, Dr. Lawrence Diaz,
Board-certified in family medicine, reported that appellant complained of a black area “draping
down” in the left eye visual field. He noted no known injury and reported that appellant had a
history of past Lasik surgery. Dr. Diaz stated that appellant informed him that he was exposed to
indirect arc welding lights. He diagnosed visual disturbance due to a detached retina and
referred appellant for an emergency eye evaluation.
In an April 18, 2011 medical report, Dr. Dusty L. McIver, an optometrist, reported that,
on April 17, 2011, appellant began experiencing blurred vision and flashing. Appellant stated
that he woke up and could not see anything out of his eye. Dr. McIver noted a history of myopic
Lasik surgery two years ago. He diagnosed retinal detachment, myopia and presbyopia and
referred appellant to Dr. Serrhel Adams, a Board-certified ophthalmologist.
By letter dated April 21, 2011, Dr. McIver reported that appellant was first treated on
April 16, 2011 for a macula off retinal detachment in the left eye. Appellant was referred to
Dr. Adams and was scheduled to have surgery for the detachment on April 20, 2011. Dr. McIver
advised that appellant refrain from normal work activities of heavy lifting and extraneous motion
until further specified.
In notice for work notes dated April 21 to May 3, 2011, Dr. Adams noted that appellant
could return to work on May 9, 2011 with light-duty restrictions. In a May 9, 2011 Work
Capacity Evaluation (Form OWCP-5c), he stated that appellant underwent surgery for retinal
detachment on April 20, 2011 and was restricted from bending, straining and lifting for three
weeks.
By letter dated April 28, 2011, the employing establishment stated that appellant first
reported that he experienced exposure to indirect arc welding sparks at work on April 15, 2011.
On April 16, 2011 the employing establishment’s emergency care referred him to an optometrist
for further evaluation. On April 18, 2011 appellant informed the employing establishment that
he was moving a heavy work bench and the strain detached his retina, which resulted in his
vision loss on April 16, 2011. The employing establishment further noted that appellant had
myopic Epi-Lasik surgery in 2009, which in rare cases could cause detached retinas. By letter
dated April 29 and May 9, 2011, the employing establishment controverted the claim for failing
to establish causal relationship.
By letter dated June 1, 2011, OWCP advised appellant that initially, his injury appeared
to be a minor injury that resulted in minimal or no lost time from work. Because the employing
establishment did not controvert continuation of pay or challenge the merits of the case, payment
of a limited amount of medical expenses was administratively approved and the merits of the
claim had not been formally considered. OWCP reported that the claim was reopened for
consideration because the employing establishment submitted a late challenge to the claim. It
informed appellant that the evidence of record was insufficient to support his claim. Appellant

2

was advised of the medical and factual evidence needed and was asked to respond to the
questions provided in the letter within 30 days.
In a June 7, 2011 narrative statement, appellant reported that the air conditioning plant he
worked at was undergoing renovation for nearly 18 months which entailed a constant process of
welding, cutting and moving equipment. He stated that, on April 15, 2011, his vision became
watery and he began seeing flashes of light. On April 16, 2011 appellant returned to work and
continued to experience flashes of light, as well as a dark shadow descending from the top of his
left eye, suspecting it could be due to the welding from the day before. He was sent to the
emergency room and informed the VA physician that he was exposed to welding at his
workplace. Dr. Diaz informed appellant that flashes of light were a symptom of retinal
detachment. Appellant was referred to Dr. McIver that same date who explained to him that
flashes of light were a symptom of the retina detaching and inquired about what appellant had
done lately. Appellant informed Dr. McIver that he had moved a very heavy work bench on
April 15, 2011 in order to retrieve a grease gun. He reported that he met with Dr. Adams on
April 18, 2011 and had successful retinal reattachment surgery on April 20, 2011. Dr. Adams
informed appellant that he was unsure what caused his retinal detachment but stated that it could
have been from blunt trauma, referring appellant to speak with Dr. Betts regarding the issue.
Appellant stated that he knew of many times in which he and his coworkers had bumped their
heads on a 10-inch chill water line at work which was hard to maneuver around. He stated that
often times he considered these bumps to be severe but not worthy of a trip to the emergency
room. Appellant further stated that his research revealed that pressure irregularities could also
cause retinal detachments, stating that the air intake louvers at his work would not open and
caused extreme negative air pressure. Appellant concluded that, prior to this injury, he had Lasik
mono vision surgery in July 2009 and had perfect vision with no problems.
By letter dated June 6, 2011, Joseph Kincaid, appellant’s coworker at the VA Medical
Center Chiller Plant, reported that the plant experienced negative pressure problems because the
exhaust was not operating correctly. He further stated that a chill water line was hanging too low
and several coworkers hit their head on it before it was raised to the proper height. Mr. Kincaid
noted that the plant was in the middle of ongoing construction so there were supplies stuck in
crowded areas which were hard to move and get around.
In medical reports dated April 18 to May 24, 2011, Dr. Adams reported that appellant
was first evaluated on April 18, 2011. Appellant reported that he began experiencing flashes on
April 15, 2011 after doing some heavy lifting. On April 16, 2011 he saw a curtain over his eye
and sought treatment at the emergency room. Dr. Adams diagnosed total rhegmatogenous retinal
detachment of the left eye and serous chorodial detachment of the left. On April 20, 2011
appellant underwent surgery for a retinal detachment repair. In postoperative reports, Dr. Adams
reported that appellant complained of pain, irritation and the feeling of having fluid in his left
eye.
In a June 13, 2011 letter to appellant, Dr. Adams stated that incidence of a retinal
detachment was about 1:4000 in the general population. Most typically, this was caused by the
vitreous separating from the retina and causing a tractional tear in the retina which then allowed
fluid underneath the retina. Dr. Adams stated that, without a recent trauma or ocular surgery, in
most cases the cause of a detachment was unknown.

3

By letter dated June 17, 2011, Dr. Chad Betts, a Board-certified ophthalmologist,
reported that appellant underwent left eye retinal detachment repair and had a history of being
highly myopic. He stated that, prior to undergoing surface ablation Lasik, appellant’s
prescription was -6.50 in the right eye and -7.50 in the left. Dr. Betts stated that high myopia
was a known risk factor for retinal tears and detachments in the general population. Sometimes,
there could be a precipitating incident that leads to the development of the retinal detachment in
a highly near-sighted eye such as trauma to the head and face or a sudden jarring of the head, to
list a few.
By decision dated July 6, 2011, OWCP denied appellant’s claim on the grounds that the
medical evidence was insufficient to establish that the medical condition was causally related to
the accepted April 15, 2011 employment incident.
On July 28, 2011 appellant requested an oral hearing before the Branch of Hearings and
Review. In a July 28, 2011 narrative statement, he reported that he wanted to provide
clarification regarding his case. Appellant stated that he was attempting to diagnose the cause of
his injury and speculated to his physicians that it could have been caused by welding exposure or
moving the work bench. He stated that, after giving his opinion to his physicians, they all
concurred that his injury was not caused by welding exposure and that it was unlikely that the
injury was caused from moving a work bench, though possible. Appellant stated that his
physicians agreed that an impact to the head was the leading cause of retinal detachment and that
a highly myopic person, such as himself, had a greater chance of sustaining a retinal detachment
upon having a head trauma. The detachment could occur days or even weeks after the impact.
Appellant stated that his position required him to work in a construction zone and he was at high
risk for impacts and injuries because his work environment was not up to code with safety
regulations. He noted that, prior to the April 15, 2011 employment incident, he was unaware of
what caused retinal detachments but in hind sight, he could honestly report that he had impacted
his head numerous times leading up to and just prior to the employment incident. Appellant also
stated that he had a previous November 2, 2009 OWCP claim when a chemical was improperly
sprayed in his eyes by a safety officer, claim No. xxxxxx268.2
In a July 12, 2011 witness statement, Mr. Kincaid reported that he had seen appellant
bump his head on the chill water line on two separate occasions.
In a July 19, 2011 witness statement, John McWilliams, appellant’s coworker, reported
that he sustained sprains, bumps and cuts on his head and injuries to other parts of his body
because of unsafe conditions at their employment. Mr. McWilliams made no reference to
appellant sustaining injuries.
In support of his claim, appellant submitted medical reports previously submitted along
with new medical evidence.
In an April 16, 2011 VA Duty Status Memorandum, Dr. Diaz reported that he examined
appellant for a claimed work-related injury of exposure to arc lighting with loss of vision which
occurred on April 15, 2011.
2

In a November 5, 2009 VA Duty Status Memorandum, appellant’s physician reported that he sustained a
November 2, 2009 work injury from chemical exposure and was cleared to return to regular duty. This record is not
before the Board and there is no further information regarding claim No. xxxxxx268.

4

In a June 17, 2011 postsurgery examination, Dr. Betts reported that appellant was not
experiencing pain and had recovered part of his vision but the eye continued to look red. He
diagnosed myopia, presbyopia and dry eye syndrome.
In VA medical reports dated July 13, 2011, Dr. Derek Urban, an optometrist, reported
that appellant suffered retinal detachment in his left eye in April 2011 while working at a
construction site at the VA Health Center System. Dr. Urban stated that, although no specific
etiology for the retinal detachment could be confirmed, appellant had several risk factors
predisposing him to this condition, including a history of high myopia and exposure to head
injuries while working on construction sites. Dr. Urban concluded that despite a successful
retinal reattachment procedure, appellant had some residual decrease in visual activity that was
likely permanent. Upon physical examination, Dr. Urban diagnosed high myopia and
presbyopia, mild cataracts of the left eye, recent retinal detachment of the left eye and early
epiretinal membrane of the left eye.
By letter dated July 15, 2011, Dr. Jesse Walker, Board-certified in internal medicine,
reported that appellant had surgery for a detached retina in April 2011, though his vision
remained extremely poor in the eye. Appellant had noted marked feelings of depression with the
loss of his vision and had started anti-depressants.
By letter dated July 22, 2011, Dr. Betts repeated statements made in his prior June 17,
2011 letter and noted that appellant should use caution to try not to hit his head which could
aggravate his condition. He further stated that appellant was making progress postsurgery and
would be fitted with a contact lens to help his vision.
By letter dated September 29, 2011, Dr. Adams informed Dr. Betts that appellant had
subtotal macular off rhegmatogenous retinal detachment in the left eye which had been repaired
with vitrectomy and buckle. He reported that appellant was doing well, had moderate cataracts
in both eyes and a mild epiretinal membrane in the left eye. Dr. Adams informed appellant that
he should wear a contact lens or glasses in the left eye for improvement of vision.
At the December 1, 2011 hearing, appellant testified that, though he stated on his Form
CA-1 that his injury was caused from pushing a work bench on April 15, 2011, he was not a
physician and was not sure what caused his injury. While he never stated that he bumped his
head at work on the Form CA-1, appellant noted that his physicians all agreed that a bump on the
head was a cause of a detached retina. Appellant testified that, due to unsafe work conditions, he
often times bumped his head at work. The hearing representative sought clarification on whether
appellant was attributing his injury to the April 15, 2011 incident or bumping his head over a
period of time, informing him that he might have to file a separate claim if he was claiming his
injury occurred as a result of multiple bumps to the head. Appellant stated that he was
attributing his detached retina to bumping his head approximately five times during the week of
April 15, 2011 and noted that his physician informed him that it could take several days after
bumping his head for the injury to occur. He stated that he did not report any of these incidents.
Appellant also stated that he wanted to prove that his November 2, 2009 work injury, which
resulted in a chemical spraying in his eye, caused his current retinal detachment. He testified
that the prior claim was not accepted for retinal detachment. The hearing representative
informed appellant that the other injury was under a separate case number and that, if he was
relating his retinal detachment to the prior employment incident, he would have to file a separate
claim under that case number. The hearing representative further informed appellant that it was
5

unclear if he was relating his retinal detachment to the 2009 work injury, the April 15, 2011
employment incident, or hitting his head over the course of a week around April 15, 2011.
Appellant stated that he was not sure because he was not a physician. The hearing representative
informed him of the medical and factual evidence needed to establish his claim and held the
record open for 30 days.
By letter dated December 2, 2011, the employing establishment stated that appellant was
claiming four different versions of what may have caused his retinal detachment, including
indirect exposure to arc light, sliding a bench, bumping his head a lot and that his injury was
caused by the 2009 eye surgery. It noted that he had not reported any head injuries and his
witness statements were not sufficient to establish that he sustained any traumatic head injuries at
work. The employing establishment argued that appellant did not know what the exact cause of
his condition was and could not pin point a date and time regarding what duties he was
performing at the VA during his alleged work-related injury.
In a December 25, 2011 narrative statement, appellant repeated his prior statements
regarding his detached retina treatment history from April 16 to 21, 2011. He stated that on
April 15, 2011 at approximately 2:00 p.m., he recalled retrieving his hand tools from his locker
which were stored in the south end of the plant. This required appellant to maneuver around the
temporarily placed 10-inch chill water line, which he had previously reported and caused him to
bump his head hard. After he retrieved his hand tools he returned to the north end of the plant
where he pushed the work bench out to retrieve the grease gun. Soon after, appellant noticed his
vision becoming watery. He stated that Mr. Kincaid witnessed him bump his head hard on
April 11, 2011 at approximately 4:00 p.m. In response to the employing establishment’s
December 2, 2011 letter, appellant stated that he had never deviated from the facts of the case.
He stated that he initially did not know that he suffered from a detached retina when he visited
Dr. Diaz and thought the flashes of light were due to the constant welding. Appellant stated that
he was wrong and when asked by the employing establishment what he thought caused his
detached retina, he reported that it could have been caused by pushing a large work bench. He
noted that he was again wrong. Not until his physicians informed him of the leading reason for a
detached retina did appellant report impacting his head many times. Appellant requested that his
initial statements regarding exposure to welding and pushing the bench as the cause of his injury
be stricken from the record.
In a December 28, 2011 report, Dr. Vivi Fretland, an optometrist, reported that appellant
was examined for a yearly check-up and diagnosed pain in and around the left eye.
By decision dated February 14, 2012, the hearing representative affirmed the July 6, 2011
OWCP decision, as modified, finding that appellant did not sustain a work-related injury because
the evidence did not establish that the incident occurred as alleged. It noted that appellant’s
Form CA-1, statements, witness statements and testimony did not establish that he hit his head
on a specific date or dates and that none of the medical evidence received established that his eye
condition was caused by a work-related head trauma.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
6

limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he sustained an injury in the performance of duty he must
submit sufficient evidence to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. He must also establish that such event,
incident or exposure caused an injury.6 Once an employee establishes that he sustained an injury
in the performance of duty, he has the burden of proof to establish that any subsequent medical
condition or disability for work, for which he claims compensation is causally related to the
accepted injury.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 4.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.11 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.12
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury to his left eye on April 15, 2011. Appellant’s presentation of the
facts is not supported by the evidence of record and does not establish his allegation that a
specific event occurred which caused an injury on the date in question.13
Inconsistencies in the record cast serious doubt on the validity of appellant’s claim. On
April 16, 2011 appellant first informed the employing establishment that his vision became
watery and he saw flashes of light the previous day which he attributed to indirect arc welding
lights. On April 18, 2011 he filed a Form CA-1 stating that he sustained a detached retina on
April 15, 2011 at 2:00 p.m. as a result of sliding a heavy work bench to retrieve a grease gun
when he saw flashes on the sides of his eyes. In a July 28, 2011 narrative statement, appellant
reported that his detached retina was caused from impacting his head numerous times leading up
to and just prior to the April 15, 2011 incident. At the December 1, 2011 hearing, he testified
that his detached retina was caused by chemical exposure from a separate November 2, 2009
employment incident. Appellant also alleged that his injury was caused from bumping his head
five times during the week of April 15, 2011. In a December 25, 2011 narrative statement, his
final allegation was that on April 15, 2011 at 2:00 p.m., he was retrieving his hand tools and had
to maneuver around a 10-inch chill water line when he severely bumped his head, causing his
detached retina. After appellant bumped his head, he moved a heavy work bench.
The Board finds that appellant has not established that the injury occurred in the manner
alleged. Appellant must establish all of the elements of his claim in order to prevail. He must
prove his employment, the time, place and manner of injury, a resulting personal injury and that
his injury arose in the performance of duty. Appellant has provided an inconsistent history
10

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

12

James Mack, 43 ECAB 321 (1991).

13

Supra note 10.

8

regarding the incident which he alleges to have caused his detached retina and has changed his
version of what caused his traumatic injury multiple times.14 Appellant filed his claim on
April 18, 2011, submitted multiple narrative statements, witness statements, medical evidence
and also testified at the December 1, 2011 hearing. Only on December 25, 2011, over seven
months after the initial filing of his claim, did he first allege that he severely bumped his head on
a 10-inch chill water line on April 15, 2011. At no time over the course of the seven months that
evidence was being submitted in support of his claim did appellant ever allege that he bumped
his head on April 15, 2011. It was only after speaking with the hearing representative during the
December 11, 2011 hearing regarding the evidence needed to substantiate his claim did he later
allege that he bumped his head on April 15, 2011.
The evidence of record further casts serious doubt upon the validity of appellant’s claim.
Appellant requested that his prior statements, that moving a work bench and exposure to arc
lighting caused his injury, be stricken from the record. He argued that, at the time he filed his
Form CA-1, he was unsure of what the cause of his injury was and after speaking with his
physicians, realized the leading cause of detached retinas was blunt trauma. At that point
appellant became aware that he had bumped his head many times at work. While he may have
incorrectly attributed moving a work bench and exposure to arc lighting as the cause of his
detached retina, the evidence of record does not provide support that he bumped his head on
April 15, 2011 on a chill water line. When Dr. Adams informed appellant that detached retinas
could be caused by blunt trauma, appellant very generally stated in his June 7, 2011 narrative
statement that he and his coworkers had bumped their heads on a 10-inch chill water line many
times at work. In that same statement, he also speculated that his detached retina could be
caused by negative air pressure which he was exposed to at work. Appellant argues that he
initially did not realize that his detached retina was caused by blunt trauma because he is not a
physician, but even after learning this information by June 7, 2011 as stated in his narrative
statement, appellant failed to attribute the cause of his injury to bumping his head on
April 15, 2011. He only generally stated that he had bumped his head on a water line, failing to
give any dates and times. Appellant provided a June 6, 2011 witness statement from
Mr. Kincaid who again, generally stated that several coworkers had hit their head on the chill
water line, never naming appellant as one of those coworkers or providing dates regarding these
incidents. It was only after OWCP’s July 6, 2011 denial of appellant’s claim that he submitted a
July 12, 2011 witness statement from Mr. Kincaid stating that he had seen appellant bump his
head on the chill water line on two separate occasions. Again, no dates were provided. The
July 19, 2011 witness statement from Mr. Williams only supported that he himself was injured
from unsafe employment conditions, not appellant.
Moreover, appellant submitted another narrative statement on July 28, 2011 stating that
he had impacted his head numerous times leading up to and just prior to the incident. However,
even in his July 28, 2011 statement, he failed to allege that he bumped his head on
April 15, 2011. At the December 1, 2011 hearing, appellant never testified to bumping his head
on April 15, 2011. In fact, he testified that he believed his detached retina was caused by
chemical exposure from a November 2, 2009 work incident. Appellant further alleged that his
detached retina was caused from bumping his head approximately five times during the week of
April 15, 2011. At no point did he testify that he bumped his head on April 15, 2011 when
specifically asked by the hearing representative when these incidents occurred, even stating that
14

T.R., Docket No. 12-12 (issued May 16, 2012).

9

he was unsure what the cause of his injury was. The allegation that appellant severely bumped
his head on April 15, 2011 just prior to moving the work bench was only brought forth on
December 25, 2011.
The medical evidence of record also fails to substantiate his claim as appellant’s
allegation is seriously inconsistent with the surrounding facts and circumstances. In an April 16,
2011 report, Dr. Diaz noted no known injury and stated that appellant was exposed to indirect arc
welding lights. In his own June 7, 2011 narrative statement, appellant stated that, during his
April 16, 2011 visit, Dr. McIver inquired about what he had done lately and appellant informed
him that he moved a very heavy bench on April 15, 2011. The Board notes that appellant did not
inform Dr. McIver that he had severely bumped his head on that date. The Board further notes
that none of the reports submitted from Dr. Diaz, Dr. McIver, Dr. Adams, Dr. Betts, Dr. Urban,
Dr. Walker and Dr. Fretland ever provide an opinion on the cause of appellant’s retinal
detachment or even provide a history which notes that appellant had severely bumped his head.15
In his June 13, 2011 report, Dr. Adams stated that the incidence of retinal detachment
was about 1:4000 and that, without a recent trauma or ocular surgery, in most cases the cause of
a detachment was unknown. By letter dated June 17, 2011, Dr. Betts reported that appellant was
highly myopic prior to his Lasik surgery, which was a known risk factor for increased changes of
retinal tears and detachments spontaneously in the general population. This assertion raises the
question of whether appellant’s injury was a result of a spontaneous occurrence rather than a
specific traumatic work injury. Dr. Betts also stated that sometimes there could be precipitating
incidents that lead to the development of retinal detachment in a highly near-sighted eye such as
trauma to the head and face or a sudden jarring of the head. He never attributed appellant’s
condition to an April 15, 2011 head trauma or even noted that appellant had bumped his head at
work. This report fails to support appellant’s allegation and even raises the question that his
detached retina was a result of his myopia. In a July 13, 2011 report, Dr. Urban stated that,
although no specific etiology for appellant’s retinal detachment could be confirmed, he had
several risk factors predisposing him to this condition, including a history of myopia and
exposure to head injuries while working on construction sites. He stated that appellant was
exposed to head injuries but never stated that he specifically suffered from head injuries or
provided dates of injury, stating that the cause of appellant’s injury was unknown. Thus, the
medical evidence of record fails to support the surrounding facts and circumstances.16
Appellant has not provided the sufficient detail needed to establish that the incident
occurred in the manner alleged.17 The employing establishment controverted the claim and
stated that appellant provided four different accounts regarding the cause of his detached retina.
The Board finds that, based on multiple narrative statements from appellant, witness statements,
appellant’s December 1, 2011 testimony, and the remaining factual and medical evidence of
record, that there are such inconsistencies as to cast serious doubt upon the validity of appellant’s
claim. As appellant has not reconciled these contradictions in the record, the Board finds that he
15

C.f. S.A., Docket No. 10-1786 (issued May 4, 2011) (where the Board found that appellant established that the
incident occurred as alleged, as there were no inconsistent statements from appellant or other evidence refuting the
occurrence of the alleged incident).
16

R.M., Docket No. 11-1921 (issued April 10, 2012).

17

Supra at note 10.

10

has not met his burden of proof in establishing that he experienced an employment-related
incident at the time, place and in the manner alleged.18
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient evidence to establish that he
sustained an injury in the performance of duty on April 15, 2011 as he failed to establish that the
incident occurred as alleged.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 14, 2012 is affirmed.
Issued: October 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Given that appellant did not establish an employment incident, further consideration of the medical evidence is
unnecessary. See Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).

11

